DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the preliminary amendments received 11/19/2019, by which claims 1-15 are cancelled and claims 16-31 are added. Claims 16-31 are currently pending with claim 25 withdrawn from consideration as discussed below.
Election/Restrictions
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/07/2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program per se, which falls outside the statutory categories (see MPEP 2106.03 I, first non-limiting example). For examination purposes, the claim will be interpreted as a “non-transitory computer readable medium 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 16, 26 and 29, the limitation “so as to be detected as a single feature when measured in a measurement step” is unclear. The phrase “detected as a single feature” is never explicitly defined in the specification. A plain reading might suggest that this limitation means the first and second adjacent features are not resolved as distinguishable images in a measurement step. However it is not clear if that is how the limitation is meant to be interpreted because the disclosed prior art dark-field asymmetry measurements already fail to separately resolve adjacent grating features. Of the ten references incorporated at par. 5 of Applicant’s published application, seven explicitly disclose that grating features in dark field asymmetry measurements are not separately resolved in the “image” formed at the detector. See for example:US 2013/0271740 par. 58, “[n]ote that the term ‘image’ is used here in a broad sense. An image of the grating lines as such will not be formed, if only one of the -1 and +1 orders is present.” US 2012/0044470 fig. 5 par. 64, “[t]he individual grating lines will not be resolved. Each grating will be represented simply by an area of a certain grey level.”US 2011/0027704 fig. 6 par. 88, “the image, which is detected by the detector 18b, will show no modulation of the individual grating lines.” 
It is not clear how to interpret the “single feature” limitation of the claimed invention if it is meant to differ from any of those unresolved grating lines of dark field asymmetry measurements in the disclosed prior art. Therefore, one of ordinary skill in the art would not be apprised of the precise metes and bounds of the subject matter for which patent protection is sought.
Claims 17-24, 27, 28, 30 and 31 inherit the defective subject matter of claims 16, 26 and 29.
Additionally for claim 21, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation “less than 3:1”, and the claim also recites “less than 2:1, or less than 3:2” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-24 and 26-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Schaar et al (“Schaar” US 2011/0109888 cited in IDS).
For claims 16, 26 and 29, Schaar teaches a method of measuring focus performance of a lithographic apparatus (par. 80), and a metrology apparatus (fig.’s 3-4 par.’s 45-46) and non-transitory computer readable medium for performing the method (par. 85), the method comprising: 
obtaining measurement data relating to measured asymmetry between opposite portions of a diffraction spectrum for a first periodic array 80 in a printed focus metrology pattern on a substrate (patterns 60/70 of fig. 9 par. 71 are printed onto a substrate as marks 80, fig. 10 par. 74, and asymmetry is measured using devices of fig.’s 3-4 par. 71); and 
deriving a measurement of focus performance based at least in part on the asymmetry comprised within the measurement data (par. 80), 

wherein the first feature and second feature are in proximity to one another so as to be detected as a single feature when measured in a measurement step (wherein the printed features correspond to the critical dimension of the exposure apparatus, fig. 9 par. 68, the apparatus using wavelengths as small as the EUV range, par. 83; and wherein the measurement system SM uses longer wavelengths from 200 nm up to 790 nm, fig. 4 par. 48. Therefore the individual first and second features are not resolved in the measurement).
For claim 17, Schaar teaches wherein a maximum spacing K between each of the at least one first feature and the at least one second feature within each pattern region (fig. 9 par. 69) is at least one of: not greater than twice the resolution limit of the printing step (par. 68 as discussed above); and not greater than 80 nm (for at least the EUV embodiment, par. 83).
For claims 18 and 19, Schaar teaches wherein the sub-features 96/106 project asymmetrically from the main body (fig. 10); 
wherein each second feature is located on the same side of the main body of a respective one of the first features as from which the sub-features extend (fig. 10).
For claim 20, Schaar teaches wherein an outermost second feature (here, the claim does not require the outermost second feature to be different from any other second features) of each pattern region has an effective thickness at least twice that of the spacing between first feature and second feature and/or the main body of the first feature (par. 72, duty cycles of line to comb width can vary up to 500% in either direction), and wherein the outermost second feature comprises either: a single line feature having a thickness of at least 1.5x that of the 
For claim 21, Schaar teaches wherein at least one of: 
each second feature comprises a line (fig.’s 9-10); 
each pattern region comprises at least one repetition of the first feature and second feature (fig.’s 9-10); 
a minimum dimension of each first feature and second feature is close to but not less than a resolution limit of the printing step (fig.’s 9-10 par. 68); and 
the largest-to-smallest ratio of the width of the space region and the width of the pattern region in the direction of periodicity is less than 3:1 or less than 2:1, or less than 3:2 (fig. 10).
For claim 22, Schaar teaches wherein the printed focus metrology pattern comprises at least first and second periodic arrays of features 90/100 (fig. 10 par. 75), wherein there is a programmed asymmetry within each periodic array (par. 69), the asymmetry of the second periodic array being opposite to that of the first periodic array (par. 73, comb-like structures provided on alternating sides in the two marks 60/70), and wherein the asymmetry within the measurement data comprises asymmetry of each of the first and second periodic arrays and the deriving determines the measure of focus performance by combining the asymmetries correspond to the periodic arrays (par. 71), and wherein the sub-features are arranged such that each second feature is asymmetric within regard to the direction of periodicity (fig.’s 9-10), and wherein the asymmetry of each second feature in the second periodic array of features is opposite to that in the first periodic array of features (par. 69).
For claim 23, Schaar teaches wherein the measurement is performed using radiation having a wavelength at least twice as long as the minimum dimension of the first features 
For claim 24, Schaar teaches using inspection radiation to measure the asymmetry between opposite portions of a diffraction spectrum for the first periodic array in the printed focus metrology pattern (par. 71).
For claims 27, 28 and 31, Schaar teaches a lithographic system comprising: 
a lithographic apparatus (fig. 1 par. 25)comprising: 
an illumination optical system IL arranged to illuminate a reflective patterning device MA (fig. 1 par. 25, 29); 
a projection optical system PL arranged to project an image of the patterning device onto a substrate W (fig. 1 par. 25); and 
a metrology apparatus of claim 26 (as discussed above); 
a lithographic cell (fig. 2 par. 42) comprising the metrology apparatus (par. 44);
wherein the lithographic apparatus is arranged to use the measurement of focus performance derived by the metrology apparatus when applying the pattern to further substrates (par. 80).
For claim 30, Schaar teaches a method of manufacturing devices wherein a device pattern is applied to a series of substrates using a lithographic process (par. 2), the method including: 
using the method of claim 16, to measure focus performance of the lithographic process (par. 80), and controlling the lithographic process for later substrates in accordance with the measured focus performance (par. 80).
Conclusion
Van Buel et al (US 2017/0176871) teaches applying assist features to the outermost portion of a metrology mark (fig. 10). The following references teach comb-like metrology structures: Hinnen et al (US 2015/0338749); Sapiens et al (US 2015/0323471); Van Dommelen (US 2016/0313656); Ausschnitt et al (US 2018/0284624); Ausschnidt et al (US 2019/0137881).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.